Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, and 16 are objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent claims are dependent upon other multiple dependent claims.  See MPEP § 608.01(n).  With respect to the dependencies of claims 3, 4, 5, 8, 9, 10, 11, 12, 13, 15 and 16, the first listed claim that is depended on is taken to be the sole claim that these claims depend on. For clarification, there is no objection to multiple dependent claims that are dependent on claims that are not multiple dependent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub No.: 2019/0283247) in view of Edgerton (US Pub No.: 2018/0280693).
Regarding claim 1, Chang (US Pub No.: 2019/0283247) disclose a movement-dependent stabilization support system for maintaining the stability of a moving body (disclosed in the abstract), comprising: a plurality of sensors (sensors disclosed in [0050]-[0051]. As a plurality of sensors are disclosed in [0105], it is implied that multiple sensors are present), designed to detect movement parameters of the body (sensors to detect a rotation is disclosed in [0070], with an accelerometer and gyroscope disclosed in [0105]); a plurality of actuators (being the motors disclosed in [0052]-[0053]); and a control unit (controller 805 in [0135]), designed: to detect whether an instability of the body is imminent (instability indicator evaluation in [0122] with a sensing thereof in [0132]), based on the movement parameters (sensed by sensors in [0132]) and a biomechanical movement model (generation of a model as per [0208]), to select a stabilization strategy from a plurality of stabilization strategies when it has been detected that an instability of the body is imminent (a selection of a control instructions is disclosed in [0108] via a controller with a control based off of an instability detection disclosed in [0122]), to control the actuators according to the selected stabilization strategy (in [0070]), wherein the actuators are flexibly-deformable, and stiffen when controlled by the control unit (as per [0080], flexible linear actuators are disclosed), to determine positions of predetermined reference points of the biomechanical movement model (determining positions of a user when walking via a model in [0256], reference point of the body for evaluating a gait is also in [0256]), on the basis of the movement parameters of the body received (being sensed by the sensor in [0256]), and to detect the imminent instability of the body, based on trajectories of the reference points of the biomechanical movement model (as sensors are being used to measure kinematic data at points on a user in [0063] and as the biomechanical model is using sensor data as an input to the model via [0208], and as the sensors are detecting a possible instability in [0132], body movement parameters are being used to detect an instability via movement of reference points that would be reflected in the biomechanical model).
However, Chang does not teach a predetermined stabilization strategy. Instead, Edgerton (US Pub No.: 2018/0280693) does disclose an exoskeletal system used in stabilizing a user in [0025] and [0175] wherein the exoskeletal system is configured to output a predetermined level of assistance in [0059] with respect to gait and [0097] with respect to a general movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined level of assistance for a stabilizing as provided in Edgerton into Chang for the purpose of providing a more robust control method into Chang that would utilize predetermined levels of assistance as presented in [0097] with a variable assistance (also presented in [0097] and in [0108] of Chang) to create a robust method of control that would incorporate both preprogrammed assistance strategies to a user with a system to sense parameters and generate other assistance strategies. 
Regarding claim 2, Chang and Edgerton teach the movement-dependent stabilization support system according to claim 1, wherein Chang teaches the control unit is further designed to perform a control process for terminating the actuator control for stabilization purposes, based on the movement parameters (in [0149]-[0150], the controller is disclosed to control the actuators. From here, [0151] does disclose sensors that would be used to influence the controller, with [0130] detecting a sensor that is sensing movement data).
Regarding claim 7, Chang in view of Edgerton teach the movement-dependent stabilization support system according to claim 1, wherein Chang teaches that the control unit detects the imminent instability of the body by calculating future positions (detection of instability is disclosed in [0122] with an operating module calculating changes in displacement of a user and the device. Future positions are taken to be taught by the biomechanical model in [0218]), based on changes between previous and current positions of the reference points of the biomechanical movement model, and recognizes that an instability of the body is imminent (determining positions of a user when walking via a model in [0256], reference point of the body for evaluating a gait is also in [0256]) if the future positions satisfy at least one condition from a plurality of predetermined conditions (an evaluation of a biomechanical achievement threshold is disclosed in [0217].  As a threshold or a rule is established to compare the biomechanical achievement to, a predetermined condition is taken to be present here.  Additionally, a change in position of a device (and a user therein) is taken to be a biomechanical achievement of the user as defined in [0217] as well as later in [0222] where gait is disclosed as a being compared to a threshold).
Regarding claim 8, Chang in view of Edgerton teach the movement-dependent stabilization support system according to any one of claims 1 to 5 and 7, wherein Chang discloses the sensors each comprise a detection unit (as the sensor units are measuring kinematic data in [0063] with specific sensors in [0105]. As such, while a specific detection unit isn’t disclosed, the disclosed sensors are understood to have detection units), a storage unit (being the memory assembly 1104 in figure 11 and [0189], wherein the sensor is connected to the memory via the bus 1116), and a computing unit (the processor assembly in figure 11 at part 1102), wherein the detection unit is designed to detect sensor data (the sensor units of [0105] would have detectors that detect data from a wearer of the exosuit of Chang), the storage unit is designed to store the sensor data (as the storage unit 1104 is connected to the sensor 1114 and is disclosed as storing suitable data in [0189], it is argued that the memory of Chang would store data from the sensors), and the computing unit is designed to process previous and current sensor data and record a processing result as movement parameters of the body (as per [0206]. Additionally, input of sensor data into the processor is disclosed in [0208], while the sensors are disclosed to measure movement data in [0063] and [0105]).
Regarding claim 9, Chang in view of Edgerton teach the movement-dependent stabilization support system according to any one of claims 1 to 5 and 8, wherein Chang teaches the control unit, after detecting the imminent instability of the body, based on movement parameters of the body, recognizes whether or not the instability of the body persists, and controls the actuators accordingly (as the sensors detect a movement in [0063] and [0105], with a sensing of instability disclosed in [0132]. Said sensing would influence the biomechanical model in [0208] that then influences the motion of the user as per [0228]).
Regarding claim 12, Chang in view of Edgerton teach the movement-dependent stabilization support system according to any one of claims 1 to 5 and 11, wherein Chang the sensors are inertial measuring units which detect accelerations or rotation rates as movement parameters of the body (disclosed in [0105] with the disclosure to accelerometers and gyroscopes).
Regarding claim 13, Chang in view of Edgerton teach the movement-dependent stabilization support system according to any one of claims 1 to 5 and 12, wherein Chang teaches that the moving body is a person or a humanoid robot (a human is disclosed in the abstract).
Regarding claim 14, Chang in view of Edgerton the movement-dependent stabilization support system according to claim 13, wherein Chang discloses that the plurality of sensors is designed to be attached to at least hips, shoulders, hands, and head of the person or humanoid robot (sensor location disclosed in [0105]).
Regarding claim 15, Chang in view of Edgerton teach the movement-dependent stabilization support system according to claim 13 or 14, wherein Chang teaches that the plurality of actuators is designed to be attached in the region of joints and/or the torso of the person or humanoid robot (placement near the upper body, as well as the thigh, arm, wrists, and waist of a user are disclosed in [0105], which are taken to be joint regions), in order to restrict the freedom of movement of the joints and/or of the torso by stiffening, when controlled by the control unit (as the sensors may be placed around the joints of a user in [0105] and as the sensors are used as a control input, like in [0111]-[0112], the sensors would restrict a freedom of movement as the sensed data would control the exosuit in [0112] via providing a feedback that would lead to a control of a user’s movement).
Regarding claim 16, Chang in view of Edgerton teach the movement-dependent stabilization support system according to any one of claims 1 to 5 and 15, with Chang further comprising a plurality of second actuators, designed to perform an active movement, when controlled by the control unit, wherein the control unit is further designed to control the second actuators according to the selected stabilization strategy (as one or more flexible linear actuators are disclosed in [0059], it is argued that Chang would teach a first and second actuator, with there being several power layers 140-158 in [0081] having a number of flexible linear actuators in each segment. These actuators are still taken to be under the influence of the controller, previously cited in [0149]-[0150], in which the power layers are taken to promote stabilization and a resistance of movement in [0089]).
Regarding claim 17, Chang discloses a movement-dependent stabilization support method for maintaining stability of a moving body (disclosed in the abstract. Methods as well as a system are disclosed here and within [0002] and [0004]), the method comprising the steps of: providing a movement-dependent stabilization support system comprising: a plurality of sensors (sensors disclosed in [0050]-[0051]. As a plurality of sensors are disclosed in [0105], it is implied that multiple sensors are present); a plurality of actuators (being the motors disclosed in [0052]-[0053]); and a control unit(controller 805 in [0135]); detecting movement parameters of the body utilizing the sensors(sensors to detect a rotation is disclosed in [0070], with an accelerometer and gyroscope disclosed in [0105]); recognizing by the control unit whether an instability of the body is imminent, based on the movement parameters (instability indicator evaluation in [0122] with a sensing thereof in [0132]) and a biomechanical movement model (generation of a model as per [0208] to monitor a body movement as sensed data would be used as a model input in [0208]); determining by the control unit positions of reference points of the biomechanical movement model (determining positions of a user when walking via a model in [0256], reference point of the body for evaluating a gait is also in [0256]. As the points are disclosed as reference points of the body in [0256], their location would be at set points on the body, thereby being predetermined), on the basis of the movement parameters of the body received (being sensed by the sensor in [0256]); detecting by the control unit an imminent instability of the body, based on trajectories of the reference points of the biomechanical movement model (as sensors are being used to measure kinematic data at points on a user in [0063] and as the biomechanical model is using sensor data as an input to the model via [0208], and as the sensors are detecting a possible instability in [0132], body movement parameters are being used to detect an instability via movement of reference points that would be reflected in the biomechanical model); selecting by the control unit a stabilization strategy from a plurality of stabilization strategies, when it has been detected that instability of the body is imminent (a selection of a control instructions is disclosed in [0108] via a controller with a control based off of an instability detection disclosed in [0122]); and stiffening the flexibly deformable actuators according to the selected stabilization strategy (the controller of [0108], also disclosed in [0070] would stiffen or loosen up the flexible linear actuators of [0080] based off of the strategy determined by the controller).
However, Chang does not teach a predetermined stabilization strategy per se. Instead, Edgerton (US Pub No.: 2018/0280693) does disclose an exoskeletal system used in stabilizing a user in [0025] and [0175] wherein the exoskeletal system is configured to output a predetermined level of assistance in [0059] with respect to gait and [0097] with respect to a general movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined level of assistance for a stabilizing as provided in Edgerton into Chang for the purpose of providing a more robust control method into Chang that would utilize predetermined levels of assistance as presented in [0097] with a variable assistance (also presented in [0097] and in [0108] of Chang) to create a robust method of control that would incorporate both preprogrammed assistance strategies to a user with a system to sense parameters and generate other assistance strategies. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub No.: 2019/0283247) in view of Edgerton (US Pub No.: 2018/0280693) in further view of Hurst (US Pub No.: 2016/0288848).
Regarding claim 3, Chang and Edgerton teach the movement-dependent stabilization support system according to claim 1 or 2. However, said combination does not teach an instance wherein the biomechanical movement model is based on formalizing the movement of a simple inverted pendulum or double-inverted pendulum. 
Instead, Hurst (US Pub No.: 2016/0288848) would teach an instance wherein the biomechanical movement model is based on formalizing the movement of a simple inverted pendulum or double-inverted pendulum (as per [0020], wherein a spring-loaded inverted pendulum used in a theoretical model is disclosed.  As this is used for a robot movement and as a bipedal spring is disclosed in [0020], this model would be applicable to the exosuit of Chang).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model of Hurst into the combination of Chang and Edgerton for the purpose of providing more detail with respect to the model of Chang and to provide a model that is taken to provide an “exemplary realistic model for robot running” in figure 20. While the device of Hurst is a robot, as figure 2A and [0020] discloses a bipedal robot. As such, the model of Hurst would be applicable for the bipedal exosuit of Chang.
Regarding claim 4 Chang and Edgerton teach the movement-dependent stabilization support system according to claim 1 or 2. However, said combination of art does not teach an instance wherein the biomechanical movement model is based on formalizing the movement of a simple inverted pendulum on an elastic spring or a double-inverted pendulum on an elastic spring.
Instead, Hurst (US Pub No.: 2016/0288848) would teach an instance wherein the biomechanical movement model is based on formalizing the movement of a simple inverted pendulum on an elastic spring or a double-inverted pendulum on an elastic spring (as per [0020], wherein a spring loaded inverted pendulum used in a theoretical model is disclosed. The model would consist of an inverted pendulum on a spring as per [0020] and figure 1A. As this is used for a robot movement and as a bipedal spring is disclosed in [0020], this model would be applicable to the exosuit of Chang). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model of Hurst into the combination of Chang and Edgerton for the purpose of providing more detail with respect to the model of Chang and to provide a model that is taken to provide an “exemplary realistic model for robot running” in figure 20. While the device of Hurst is a robot, as figure 2A and [0020] discloses a bipedal robot. As such, the model of Hurst would be applicable for the bipedal exosuit of Chang.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub No.: 2019/0283247) in view of Edgerton (US Pub No.: 2018/0280693) in further view of in further view of Hurst (US Pub No.: 2016/0288848) and Grady (US Pub No.: 2016/0306944).
Regarding claim 5, Chang in view of Edgerton (and, for some claims, Hurst) teach the movement-dependent stabilization support system according to any one of claims 1 to 4. From here, Hurst would teach an instance wherein the biomechanical movement model is a system of inverted pendulums connected to elastic springs. Instead, Hurst (US Pub No.: 2016/0288848) would teach an instance wherein the (as per [0020], wherein a spring loaded inverted pendulum used in a theoretical model is disclosed. As this is used for a robot movement and as a bipedal spring is disclosed in [0020], this model would be applicable to the exosuit of Chang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model of Hurst into the combination of Chang and Edgerton for the purpose of providing more detail with respect to the model of Chang and to provide a model that is taken to provide an “exemplary realistic model for robot running” in figure 20. While the device of Hurst is a robot, as figure 2A and [0020] discloses a bipedal robot. As such, the model of Hurst would be applicable for the bipedal exosuit of Chang.
From here, Chang, Edgerton, and Hurst does not teach an instance wherein the biomechanical movement model is an expanded biomechanical movement model of the body, modelling a human body's muscular system for persons of different ages. Instead, 
Grady (US Pub No.: 2016/0306944) would teach a biomechanical movement model of the body, modelling a human body’s muscular system for persons of different ages (as per [0059], wherein a biomechanical model of a patient’s muscle that is dependent on patient characteristics like age). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate muscle information with age information into the biomechanical model of Grady and the model of Hurst for the purpose or providing data specifically related to a patient and their “capacity to perform physical activity” as disclosed in [0059] to provide a method of control of the exosuit of Chang that would take into account specific physiological parameters into a device control. 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub No.: 2019/0283247) in view of Edgerton (US Pub No.: 2018/0280693) in further view of Larose (US Pub No.: 2020/0069441).
Regarding claim 10, Chang in view of Edgerton teach the movement-dependent stabilization support system according to any one of claims 1 to 5 and 9. However, said combination does not explicitly teach an instance wherein the actuators have a tube-like shape and are filled with a magnetically-sensitive or electrically-sensitive medium which is stiffened, when controlled by the control unit.
Instead, Larose (US Pub No.: 2020/0069441) would teach an instance wherein the actuators have a tube-like shape (being part 11 shown in figures 11-13, part 11 being cited as an actuator in [0121]) and are filled with a magnetically-sensitive or electrically-sensitive medium which is stiffened (which would be the magnetoreheological fluid disclosed in the abstract, shortened to MR in [0121]), when controlled by the control unit (like the controller in [0054]. It is also argued that the controller of Chang in [0139] would also be able to control the actuators of Larose.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MR fluid actuator into the combination of Chang and Edgerton for the purpose of providing an actuation with a variable amount of torque (as per [0017]) that can be used at joints with multiple degrees of freedom (as per the abstract).
Regarding claim 11, Chang in view of Edgerton teach the movement-dependent stabilization support system according to any one of claims 1 to 5 and 10. However, they do not teach an instance wherein the actuators include a magnetorheological fluid that stiffens upon application of a magnetic field, and the actuators each comprise a magnetic field generator which, when controlled by the control unit, generates a magnetic field for stiffening the magnetorheological fluid.
Instead, Larose would teach an instance wherein the actuators include a magnetorheological fluid that stiffens upon application of a magnetic field (disclosed in the abstract), and the actuators each comprise a magnetic field generator which, when controlled by the control unit, generates a magnetic field for stiffening the magnetorheological fluid (a controller for an MR field actuator is disclosed in [0054].  Here, as the actuators are powered by magnetic field coils 35 in [0112] or a permanent magnet 100 in [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MR fluid actuator with a magnetic field generation means into the combination of Chang and Edgerton for the purpose of providing an actuation with a variable amount of torque (as per [0017]) that can be used at joints with multiple degrees of freedom (as per the abstract)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ciaramelletti (US Pub No.: 2016/0171864) teaches a biomechanical model that involves an inverted pendulum model in [0110]. Saley (US Pub No.: 2019/0249746 discloses a magnetoreheological fluid actuator in the abstract for a joint cushioning system that is worn by a human.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774